MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 Sep 20 2018, 8:55 am

regarded as precedent or cited before any                                  CLERK
                                                                       Indiana Supreme Court
court except for the purpose of establishing                              Court of Appeals
                                                                            and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE
Justin Norwood Morgan
Albuquerque, New Mexico



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of Name Change                             September 20, 2018
of Minor Child                                           Court of Appeals Case No.
                                                         18A-MI-653
Justin Morgan,
                                                         Appeal from the Hendricks
Appellant,                                               Superior Court
                                                         The Honorable Robert W. Freese,
        v.
                                                         Judge
                                                         Trial Court Cause No.
Meghan Price,                                            32D01-1505-MI-181
Appellee.



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-MI-653 | September 20, 2018              Page 1 of 8
[1]   Justin Morgan (“Father”), pro se, appeals the denial of his motion to set aside

      judgment and motion to correct error. We affirm.


                                              Procedural History

[2]   On June 23, 2011, Father and Meghan Price (“Mother”) had a child, and the

      child was named Brayson Norwood Morgan at the time of his birth. On May

      18, 2015, Mother filed a petition for name change of minor requesting that the

      child’s name be changed to Brayson Emerson Price. In November 2015, the

      court held a hearing and took the case under advisement. On April 13, 2016,

      the court held a hearing and entered an order granting Mother’s petition and

      ordering the child’s name changed to Brayson Emerson Price. On November

      23, 2016, Brayson died, and as a result, on June 23, 2017, Mother was charged

      with conspiracy to commit the murder of Brayson and neglect of a dependent

      resulting in death as level 1 felonies and neglect of a dependent resulting in

      bodily injury as a class C felony.1


[3]   On October 5, 2017, Father filed a “Motion for Relief from Judgment Pursuant

      to TR 60(B)(8)” which cited subparagraphs (1), (2), (3), and (8) of Rule 60(B).

      Appellant’s Appendix Volume 2 at 11. Father argued in part that Mother

      knowingly misled the court in her testimony at the April 13, 2016 hearing.

      Father attached exhibits to his motion which included the transcript of the April

      13, 2016 hearing and a news article dated July 21, 2017, related to Mother’s



      1
        In June 2018, Mother was convicted in connection with Brayson’s death, and the court sentenced her to
      thirty-six years. Mother’s criminal appeal is pending.

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-653 | September 20, 2018               Page 2 of 8
      criminal charges. The April 13, 2016 hearing transcript reveals that the court

      asked Mother the last time Father had seen Brayson, and she replied “[i]t was

      the third weekend to [sic] December.” Id. at 20. When the court asked the last

      time Father paid support, Mother replied that he paid about $300 the previous

      month and “I feel the paying of child support recently is to look good for the

      name change. Because he hasn’t paid the actual support that was court

      ordered.” Id. She indicated that in 2016 Father paid $18.78 in January, $77 in

      February, $386 in March, and $275 in April. She testified that “[e]very time we

      have a court case, that’s when the child support starts coming in. But it’s never

      consistent.” Id. at 21. The court asked Mother if she requested the name

      change “to avoid any type of civil or criminal or any other type of [action],”

      and she replied “[n]o.” Id.


[4]   Father’s Rule 60(B) motion argued that Father sought to show that, “as

      contemplated by the Indiana Rules of Trial Procedure 60(B)(1), (2), and (3),

      there is ample reason to set aside the judgment and Order issued on April 13,

      2016 . . . on the basis of (respectively), excusable neglect or mistake; newly

      discovered evidence; and fraud or misrepresentation to the court,” “[b]ut as the

      Court is well aware, the trial rules specify that a motion under those subsections

      must be filed within one year, and more than one year has passed.” Id. at 14.

      “[Father] would urge the Court to . . . grant him such relief from the judgment .

      . . pursuant to TR 60(B)(8).” Id.


[5]   On January 8, 2018, the court held a hearing at which Father testified that he

      resides in New Mexico, and that, after Brayson passed away, he obtained

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-653 | September 20, 2018   Page 3 of 8
      various medical records of Brayson. Father indicated he had previously made a

      report to the Department of Child Services (“DCS”), and when asked to

      describe the circumstances, he answered “[i]t was right after . . . Brayson’s

      femur got broke is when I learned that . . . there was a DCS report made in July

      . . . .” Transcript Volume 2 at 50. When asked “what year,” Father replied

      “2014, I learned about Steven abusing Brayson and then . . . Brayson was left in

      the care with Steven when his femur broke” and that Steven was Mother’s

      boyfriend. Id. Father testified that, after Mother was arrested, he learned of the

      cause of Brayson’s death, and that there were a total of nine DCS reports.


[6]   On January 9, 2018, the court issued an order providing:

              1.      On April 13, 2016, the Court entered an Order on Verified
                      Petition for Change of Name of Minor.
              2.      Mother was the Petitioner in the original action and
                      appeared without attorney at the hearing on April 13, 2016.
              3.      Father did not appear as Father was out of State.
              4.      Child died on November 23, 2016.
              5.      Mother has been charged criminally with the death of the
                      child.
              6.      Father knew of the name change of the child no later than on
                      or shortly after the death of the child.
              7.      Father had at least 4 months prior to one year after the entry
                      of the Judgment on April 13, 2016 within which to file his
                      Trial Rule 60 motion.
              8.      None of these reasons for Father’s Petition were discovered
                      after April 13, 2016.
              9.      On October 5, 2017, Father filed his Motion for Relief from
                      Judgment.


      Court of Appeals of Indiana | Memorandum Decision 18A-MI-653 | September 20, 2018   Page 4 of 8
              10.     Hearing was held on January 8, 2018.
              11.     Father’s Motion for Relief from Judgment is DENIED.

      Appellant’s Appendix Volume 2 at 9. Father filed a motion to correct error,

      and the court denied his motion.


                                                  Discussion

[7]   Father, pro se, maintains the trial court erred in denying his motion for relief

      from judgment “when there was newly discovered evidence found” regarding

      Mother trying to evade DCS and Mother’s crimes against Brayson. Appellant’s

      Brief at 16. Father argues “[i]n reality, as could readily be gleaned from the

      very title of his motion, [he] was filing his motion for relief pursuant to TR

      60(B)(8), which did not contain a one-year time limit,” he “was basing this

      motion . . . on newly discovered information,” and he “alleged in his motion

      that [Mother] had committed fraud on the court.” Id. at 18-19.


[8]   Pro se litigants are held to the same standard as trained counsel. Evans v. State,

      809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied. We review a denial of

      a motion to correct error and a motion for relief from judgment for abuse of

      discretion. Speedway SuperAmerica, LLC v. Holmes, 885 N.E.2d 1265, 1270 (Ind.

      2008), reh’g denied. Mother has not filed an appellee’s brief; thus, we may

      reverse if Father establishes prima facie error. See Graziani v. D & R Const., 39
N.E.3d 688, 690 (Ind. Ct. App. 2015).


[9]   Trial Rule 60(B) provides in part:



      Court of Appeals of Indiana | Memorandum Decision 18A-MI-653 | September 20, 2018   Page 5 of 8
               On motion and upon such terms as are just the court may relieve a
               party or his legal representative from a judgment, including a
               judgment by default, for the following reasons:

                       (1)      mistake, surprise, or excusable neglect;

                       (2)      any ground for a motion to correct error, including
                                without limitation newly discovered evidence, which
                                by due diligence could not have been discovered in
                                time to move for a motion to correct errors under Rule
                                59;

                       (3)      fraud (whether heretofore denominated intrinsic or
                                extrinsic), misrepresentation, or other misconduct of
                                an adverse party;

                                                    *****

                       (8)      any reason justifying relief from the operation of the
                                judgment, other than those reasons set forth in sub-
                                paragraphs (1), (2), (3), and (4).

               The motion shall be filed within a reasonable time for reasons (5),
               (6), (7), and (8), and not more than one year after the judgment,
               order or proceeding was entered or taken for reasons (1), (2), (3),
               and (4). A movant filing a motion for reasons (1), (2), (3), (4), and
               (8) must allege a meritorious claim or defense. . . .


[10]   Under Trial Rule 60(B), the burden is on the movant to establish grounds for

       relief. Ind. Ins. Co. v. Ins. Co. of N. Am., 734 N.E.2d 276, 279 (Ind. Ct. App.

       2000), reh’g denied, trans. denied. Rule 60(B) is meant to afford relief from

       circumstances which could not have been discovered during the period a

       motion to correct error could have been filed; it is not meant to be used as a

       substitute for a direct appeal or to revive an expired attempt to appeal. Id. The

       “residual powers under subsection (8) may only be invoked upon a showing of


       Court of Appeals of Indiana | Memorandum Decision 18A-MI-653 | September 20, 2018   Page 6 of 8
       exceptional circumstances justifying extraordinary relief, and is exclusive of

       other remedies available under T.R. 60(B)(1), (2), (3), and (4).” Id. (citations

       and internal quotation marks omitted). Thus, if Father’s motion could have

       properly fallen under any of the provisions of Trial Rule 60(B)(1)-(4), then Trial

       Rule 60(B)(8) is unavailable. See id. at 280.


[11]   Father’s arguments are firmly based on newly discovered evidence and his

       allegation that Mother made misrepresentations at the April 13, 2016 hearing.

       To the extent Father’s motion for relief from judgment was based on newly

       discovered evidence under Rule 60(B)(2) or on alleged fraud or

       misrepresentation under Rule 60(B)(3), we note that a motion under those

       subparagraphs must be filed not more than one year after the judgment and that

       Father’s October 5, 2017 motion was filed more than one year after the court’s

       April 13, 2016 judgment. Father was not entitled to relief under Rule 60(B)(2)

       or (3). To the extent Father’s motion cited Rule 60(B)(8), we observe that Rule

       60(B) expressly states that the court may relieve a party from a judgment under

       subparagraph (8) for “any reason justifying relief from the operation of the

       judgment, other than those reasons set forth in sub-paragraphs . . . (2) [and] (3) .

       . . .” Because Father’s motion “could have properly fallen under” Rule 60(B)(2)

       or (3), Rule 60(B)(8) was unavailable. See Ind. Ins. Co., 734 N.E.2d at 280.


[12]   Based upon the record, Father has not established prima facie error or that the

       trial court abused its discretion in denying his motion for relief from judgment

       and motion to correct error. For the foregoing reasons, we affirm.



       Court of Appeals of Indiana | Memorandum Decision 18A-MI-653 | September 20, 2018   Page 7 of 8
[13]   Affirmed.


       Altice, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-MI-653 | September 20, 2018   Page 8 of 8